COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-09-00437-CR
Style:                      Gerald Hayes
                            v The State of Texas
                  *
Date motion filed :         February 4, 2013
Type of motion:             Motion to Extend Time to File Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

If motion to extend time:
         Deadline to file document:                      February 4, 2013
         Number of previous extensions granted:          2
         Length of extension sought:                     45 days, until March 21, 2013

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Sherry Radack
                   Acting individually             Acting for the Court

Panel consists of ______________________________

Date: February 7, 2013




November 7, 2008 Revision